Citation Nr: 0507140	
Decision Date: 03/11/05    Archive Date: 03/21/05	

DOCKET NO.  95-37 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for essential 
hypertension. 

2.  Entitlement to service connection for a chronic heart 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to July 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran currently resides within the 
jurisdiction of the Huntington, West Virginia, RO.  

This case was previously before the Board in August 1997 and 
December 2003, at which time it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  Chronic essential hypertension is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service connected disability 
or disabilities.  

2.  Chronic heart disease is not shown to have been present 
in service, or for many years thereafter, nor is it in any 
way causally related to a service connected disability or 
disabilities.  


CONCLUSIONS OF LAW

1.  Chronic essential hypertension was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  A chronic heart disorder was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

3.  Chronic essential hypertension and/or a chronic heart 
disorder are not proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  Therefore, 
the AOJ could not have complied with the timing requirement, 
as the statute had not yet been enacted.  In Pelegrini, the 
Court noted that, where the initial unfavorable decision was 
rendered prior to the enactment of the VCAA, the AOJ did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that, in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and the proper subsequent VA process.  See Pelegrini, 
supra.  

In the present case, in correspondence of November 2002, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate his claims, what 
information and evidence should be submitted by him, and the 
need for him to advise VA of or submit any further evidence 
which pertained to his claims.  

The veteran and his representative were also provided with 
various Supplemental Statements of the Case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding the veteran's claims.  By way of these 
documents, the veteran and his representative were also 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
documents informed the veteran of the evidence he was 
responsible for submitting, and what evidence the VA would 
obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

In accordance with Pelegrini, supra, the Board is of the 
opinion that the RO did not err with respect to the timing of 
the VCAA notice requirement, as the VCAA had not been enacted 
at the time of the decision on appeal.  Moreover, the notice 
provided to the veteran was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  In the case at hand, the claimant has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Accordingly, to decide the appeal would not be prejudicial to 
the claimant.  

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of essential 
hypertension or heart disease.  At the time of Physical 
Evaluation Board proceedings in June 1983, there was no 
evidence of either hypertension or chronic heart disease.  

Service medical facility records of hospitalization dated in 
August 1985 reveal that the veteran was admitted at that time 
with a complaint of chest pain.  At the time of admission, 
the veteran described anterior chest pain, with left sided 
radiation to his neck and left arm.  When questioned, the 
veteran gave no history of diabetes, hypertension, or prior 
myocardial infarction.  According to the veteran, he had a 
history of AV malformation of the cerebellum on the left, and 
was post craniotomy times three.  Laboratory studies 
conducted at the time of admission showed a normal CBC, SMA 
6, chemistry panel, chest X-ray, an electrocardiogram.  The 
pertinent diagnoses noted were noncardiac chest pain; and 
history of AV malformation of the cerebellum.  

Service medical facility outpatient treatment records dated 
in April 1986 reveal that the veteran was seen at that time 
for evaluation of his elevated blood pressure.  Clinical 
evaluation conducted at that time showed a blood pressure of 
138/90 on the right arm, and 140/90 on the left arm.  The 
pertinent diagnosis was controlled hypertension.  

An electrocardiogram conducted at a service medical facility 
in May 1986 was within normal limits.  The veteran's blood 
pressure at that time was 150/98.

In a report of Medical Board proceedings for Temporary 
Disability Retired List (TDRL) purposes, dated in June 1986, 
it was noted that the veteran had undergone three previous 
neurosurgical operations for a left cerebellar arteriovenous 
malformation.  Also noted was that the veteran had been 
followed by internal medicine for high blood pressure, for 
which he was currently on medication.  The pertinent 
diagnosis noted was hypertension controlled with Catapres.  

In a TDRL narrative dated in December 1987, it was noted that 
the veteran had undergone evaluation for a final TDRL 
determination, with resulting diagnoses of status post left 
cerebellar arteriovenous malformation resection, with 
residual malformation of the cerebellum and brain stem, and 
moderate neurological deficit; hypertension; and personality 
disorder, hypochondriacal and possibly schizophrenic in 
nature.  

Service medical facility records of hospitalization covering 
the period from late February to early March 1989 reveal that 
the veteran was hospitalized at that time following a left 
cerebellar hemorrhage.  Reportedly, the veteran had been in 
good health until 1981, at which time he had suffered a left 
cerebellar hemorrhage, which was determined at the time to be 
due to an arteriovenous malformation.  The veteran was 
subsequently treated with evacuation of his hematoma and 
partial resection of the arteriovenous malformation.  
However, in 1982, the veteran once again suffered a 
cerebellar hemorrhage, following which he underwent a partial 
resection.  Again, in 1983, the veteran experienced a third 
hemorrhage, following which it was thought that the 
arteriovenous malformation had been totally resected.  
However, in early February 1989, the veteran suffered the 
sudden onset of a severe occipital headache with nausea and 
vomiting.  A stat CT scan revealed a massive left cerebellar 
hemispheric hemorrhage into the area previously evacuated via 
craniectomy.  Cerebral angiogram revealed a residual AVM fed 
by the veteran's left PICA (posterior-inferior cerebellar 
artery).  The veteran's hematoma was subsequently evacuated.  
A second operation, expecting AVM extirpation, was attempted 
later in February, but extirpation could not be accomplished 
because the nidus of the AVM was diffuse, and located at the 
left tonsil and inferior cerebellar peduncle.  Total removal 
was abandoned for fear of increasing the veteran's neurologic 
deficits.  

On physical examination at the time of admission, the 
veteran's blood pressure was 140/98.  Cardiac examination 
revealed a regular rate and rhythm, with a normal S1 and S2, 
and no murmurs, gallops or rubs.  The pertinent diagnosis 
noted at the time of discharge was hypertension.  

In September 1994, the veteran was admitted to a service 
medical facility with a complaint of chest pain.  At the time 
of admission, the veteran gave a history of multiple 
intracranial hemorrhages stemming from an unresectable 
cerebellar arteriovenous malformation.  Noted at the time was 
that the veteran had been admitted in August and again in 
early September with a complaint of chest pain.  However, in 
both cases, myocardial infarction had been ruled out.  

On physical examination at the time of admission, the 
veteran's blood pressure was 72/40, with a pulse of 54.  His 
lungs were clear, and his heart showed a regular rhythm.  The 
S3 and S4 were absent, and there were no murmurs or rubs.  An 
echocardiogram showed ST elevation in leads 2 and 3, in 
addition to an AVF with reciprocal changes in the AVL and 
lead V6.  A right sided echocardiogram showed ST elevation in 
RV4 and RV5, suggestive of right ventricular involvement.  

The veteran was subsequently transferred to the intensive 
care unit.  Due to his ongoing fluid requirements and 
hypotension, placement of a PA catheter was attempted.  
However, at the 20 to 25 centimeter mark of insertion, the 
veteran, without warning, developed ventricular fibrillation.  
Within seconds, a synchronized countershock of 200 joules was 
applied, with restitution of pulse and cerebral perfusion.  
The veteran was arousable and responsive to voice, though his 
respiratory efforts required assistance.  Following 
additional treatment, the veteran was discharged feeling 
well, without chest pain or dyspnea, or any evidence of 
congestive heart failure.  The pertinent diagnoses noted at 
the time of discharge were inferior wall myocardial 
infarction with RV involvement; status post ventricular 
fibrillation; hypertension; and history of cerebellar 
arteriovenous malformation.  

On VA compensation and pension examination conducted in June 
1995, the veteran gave a history of hypertension since July 
1991.  Reportedly, at that time, the veteran was reenlisting 
in the Marine Corps, and during the physical examination was 
told that his blood pressure was slightly high.  Additionally 
noted was that, in September 1994, the veteran had suffered a 
myocardial infarction.  

On physical examination, the veteran's blood pressure was 
130/88, 120/88, and 120/84.  The veteran's heart was 
bradycardic, but regular, with no evidence of any murmur.  
The veteran's chest was clear, with no neck vein congestion, 
and no hepatosplenomegaly.  

On VA neurologic examination, likewise conducted in June 
1995, it was noted that the veteran had been receiving 
medication for heart disease.  In the opinion of the 
examiner, the veteran's arteriovenous malformation was 
totally unrelated to his myocardial infarction.  Additionally 
noted was that the veteran's myocardial infarction was not 
secondary to his "brain condition." 

On cardiovascular evaluation conducted as part of a VA 
medical examination in May 2000, the veteran's heart 
displayed a regular rate and rhythm, though with no S3 or S4.  
The cardiac size was within normal limits, and there was no 
evidence of either carotid or renal bruits.  Peripheral 
pulses were both normal and symmetrical.  Blood pressure in 
the sitting position was 180/110.

Noted at the time of examination was that the veteran had 
hypertension while on active duty.  In the opinion of the 
examiner, this condition was a likely factor predisposing the 
veteran to myocardial infarction.  The cause of the veteran's 
cerebellar arteriovenous malformation was a congenital 
defect, which had no association with any risk of myocardial 
infarction.  According to the examiner, it was unlikely that 
the veteran's hypertension or myocardial infarction were 
caused or worsened by his neurological condition.  

The pertinent diagnoses noted were cerebellar arteriovenous 
malformation, surgically unresected, status post multiple 
surgeries for recurrent intercerebral bleed and residual 
neurologic deficits; coronary artery disease, status post 
myocardial infarction, stable; and hypertension.

A service medical facility examination conducted under the 
auspices of the VA in February 2001 was significant for 
diagnoses of coronary artery disease with no chest pain; and 
"not well controlled" hypertension.  

At the time of a VA medical examination conducted during the 
months of March and April 2001, there was noted a history of 
hypertension dating to the "late '70's to '80's."  The 
veteran's blood pressure in the sitting position was 154/95.  
Also noted was a history of myocardial infarction, with daily 
angina.  The pertinent diagnosis noted was hypertension with 
past inferior wall myocardial infarction and persistent 
angina, status post multiple admissions including in January 
2001, with hypertension "20+ years."  

A review of the record discloses that service connection is 
currently in effect for the residuals of cerebellar 
arteriovenous malformation.  

Analysis

The veteran in this case seeks service connection for 
essential hypertension and chronic heart disease.  In 
pertinent part, it is argued that the veteran's current 
hypertension and heart disease had their origins during his 
period of action military service.  In the alternative, it is 
argued that the veteran's hypertension and heart disease are 
proximately due to, the result of, or aggravated by his 
service-connected cerebellar arteriovenous malformation.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Moreover, where 
a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cardiovascular disease, such as 
hypertension or coronary artery disease, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  Service connection may 
additionally be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2004).  Finally, where there 
is aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of essential hypertension or heart disease.  At the 
time of Physical Evaluation Board proceedings in June 1983, 
the veteran gave no history of hypertension or heart disease.  
Nor was there any medical evidence of either of those 
disabilities.  In point of fact, the earliest clinical 
indication of the presence of either hypertension or heart 
disease is revealed by a service medical facility clinical 
record dated in April 1986, almost three years following the 
veteran's discharge from service, at which time there was 
noted the presence of "controlled" hypertension.  Chronic 
heart disease was first noted no earlier than 1994, more than 
10 years following the veteran's service separation, at which 
time he was hospitalized and received treatment for an 
inferior wall myocardial infarction with RV involvement.  

The Board observes that, following a VA neurologic 
examination in June 1995, the examiner was of the opinion 
that the veteran's service-connected arteriovenous 
malformation was "totally unrelated" to his myocardial 
infarction.  While on subsequent VA examination in May 2000, 
the veteran was described as having "hypertension while on 
active duty," that statement is entirely unsupported by the 
clinical evidence currently of record.  Significantly, 
following that same examination, the examiner indicated that 
there was "no association" between the veteran's cerebellar 
arteriovenous malformation and his myocardial infarction.  
Additionally noted was that it was "unlikely" that the 
veteran's hypertension or myocardial infarction were caused 
or worsened by his neurological condition (i.e., the 
aforementioned cerebellar arteriovenous malformation).  

The Board acknowledges that, at the time of a more recent VA 
medical examination during the months of March and April 
2001, there was noted a history of hypertension "dating to 
the late '70's to '80's," a period of "20+ years."  However, 
that comment was clearly based solely upon history provided 
by the veteran, inasmuch as, prior to 1985, there is 
absolutely no clinical evidence of essential hypertension.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Based on a review of the entire evidence of record, the Board 
is unable to reasonably associate the veteran's current 
hypertension or heart disease, first persuasively documented 
a number of years following service discharge, with any 
incident or incidents of his period of active military 
service.  Nor is there any demonstrated relationship between 
the veteran's service connected cerebellar arteriovenous 
malformation and his current hypertension/heart disease.  
Under the circumstances, the veteran's claims for service 
connection must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Service connection for essential hypertension is denied.

Service connection for a chronic heart disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


